DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/09/2020.
Claims 1-20 are pending.  Claims 1, 3-8, 10-20 have been amended.  Entry of this amendment is accepted and made of record.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sun et al. US2017/0097428 A1.
Regarding claim 1, Sun teaches a method for seismic exploration using a visco-acoustic full wave inversion, FWI, (see Fig. 2-3, abstract) the method comprising: 
obtaining seismic data for an explored subsurface formation (see abstract, para. 0002, 0004, 0008); 
determining an initial velocity model associated with the explored subsurface formation (see para. 0050, Fig. 2 step 201; para. 81;  Fig. 3, wherein an initial velocity model is generated); 
performing a first visco-acoustic FWI to obtain a quality factor, Q, model using the initial velocity model (see para. 0007, 0045-0046, 0050, 0054-0058, 0082-0083, Fig. 2, wherein an acoustic FWI is applied using the initial velocity model and quality factor, Q, model is obtained); 
performing at least one second visco-acoustic FWI to update the velocity model the Q model using a frequency-dependent velocity to reduce cross-talk between Q and velocity (see para. 0045-0046, 0056-0058, 0075, 0080, 0087, 0096, 0098, 0100-0111; Fig. 3) and  
using a combination of the velocity model and the Q model to identify natural resources in the explored subsurface formation and/or to plan an exploitation thereof (see para, 0045, 0085, 00109, 0111, 0114, Fig. 3).
Regarding claim 2, Sun further teaches wherein the initial velocity model is obtained by performing an acoustic FWI (see Fig. 2 and Fig. 3; abstract, para. 0048, 0050).
claim 3, Sun further teaches that a reference velocity, which corresponds to a reference frequency and is based on the initial velocity model, is input to the first and the at least one second visco-acoustic FWI (see Fig. 2, Fig 3, para. 0017-0018, 0090).
Regarding claim 8, A seismic data processing apparatus configured to perform a visco-acoustic full waveform inversion, FWI, (see Fig. 2-3, abstract)  the apparatus comprising: 
an interface configured to obtain seismic data for an explored subsurface formation (see abstract, para. 0002, 0004, 0008, 0050, 0115); and 
a central processing unit connected to the interface (see para. abstract, 0050, 0115) and configured: 
to determine an initial velocity model associated with the explored subsurface formation (see para. 0050, Fig. 2 step 201; para. 81;  Fig. 3, wherein an initial velocity model is generated);  
to perform a first visco-acoustic FWI to obtain a quality factor, Q, model, using the initial velocity model (see para. 0007, 0045-0046, 0050, 0054-0058, 0082-0083, Fig. 2, wherein an acoustic FWI is applied using the initial velocity model and quality factor, Q, model is obtained); 
to perform at least one second visco-acoustic FWI to update the velocity model and the Q model using a frequency-dependent velocity to reduce cross-talk between Q and velocity (see para. 0045-0046, 0056-0058, 0075, 0080, 0087, 0096, 0098, 0100-0111; Fig. 3); and 

Regarding claim 9, Sun teaches wherein the central processing unit obtains the initial velocity model by performing an acoustic FWI (see Fig. 2 and Fig. 3; abstract, para. 0048, 0050, 0115).
Regarding claim 10, Sun teaches wherein the central processing unit inputs a reference velocity, which corresponds to a reference frequency and is based on the initial velocity model, to the first and the atAttorney Docket No. 0336-678-2/101190 U.S. Application No. 16/032,429 Page 6 least one second visco-acoustic FWI (see Fig. 2, Fig 3, para. 0017-0018, 0090).  
Regarding claim 15, Sun teaches a non-transitory computer readable recording medium storing executable codes (see abstract, para. 0050, 0115) which, when executed by a processor (see abstract, para. 0050, 0115), make the processor perform a method for seismic exploration using a visco-acoustic full wave inversion, FWI (see Fig. 2-3, abstract), the method comprising: Attorney Docket No. 0336-678-2/101190 U.S. Application No. 16/032,429 Page 8 
obtaining seismic data for an explored subsurface formation (see abstract, para. 0002, 0004, 0008); 
determining an initial velocity model associated with the explored subsurface formation(see para. 0050, Fig. 2 step 201; para. 81;  Fig. 3, wherein an initial velocity model is generated); 
performing a first visco-acoustic FWI to obtain a quality factor, Q, model, using the initial velocity model (see para. 0007, 0045-0046, 0050, 0054-0058, 0082-
performing at least one second visco-acoustic FWI to update the velocity model and the Q model using a frequency-dependent velocity to reduce cross-talk between Q and velocity (see para. 0045-0046, 0056-0058, 0075, 0080, 0087, 0096, 0098, 0100-0111; Fig. 3); and 
using a combination of the velocity model and the Q model to identify natural resources in the explored subsurface formation and/or to plan an exploitation thereof (see para, 0045, 0085, 00109, 0111, 0114, Fig. 3).
Regarding claim 16, Sun further teaches the initial velocity model is obtained by performing an acoustic FWI (see Fig. 2 and Fig. 3; abstract, para. 0048, 0050), and a reference velocity corresponding to a reference frequency based on the initial velocity model is used as an input to the first and the at least one second visco-acoustic FWI (see Fig. 2, Fig 3, para. 0017-0018, 0090).

Allowable Subject Matter
Claims 4-7, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record cited in form PTOL-891and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864